PER CURIAM:
Steven Louis Barnes appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint as to Defendant Carpenter. Several defendants remain party to the action pending below. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Barnes seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Tracy v. Robbins, 373 F.2d 13 (4th Cir.1967). Accordingly, we grant Ap-pellees’ motion to dismiss, and dismiss the appeal for lack of jurisdiction.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.